EXHIBIT NATIONAL PENN BANCSHARES, INC. LONG-TERM INCENTIVE COMPENSATION PLAN PERFORMANCE BASED RESTRICTED STOCK AGREEMENT BETWEEN NATIONAL PENN BANCSHARES, INC. AND (the Grantee) Date of Grant: February 23, 2009 Number of Shares: shares End of Restricted Period (Vesting Period): February 15, 45 NATIONAL PENN BANCSHARES, INC. LONG-TERM INCENTIVE COMPENSATION PLAN PERFORMANCE BASED RESTRICTED STOCK AGREEMENT This Restricted Stock Agreement dated as of February 23, 2009, between National Penn Bancshares, Inc. (the "Corporation") and(the "Grantee"), WITNESSETH: 1.Grant of Restricted Stock Pursuant to the National Penn Bancshares, Inc. Long-Term Incentive Compensation Plan (the "Plan"), this Agreement confirms the Corporation's grant to the Grantee, subject to the terms and conditions of the Plan and to the terms and conditions set forth herein, of an aggregate of shares of common stock (without par value) of the Corporation (“shares of Restricted Stock”). 2.Terms and Conditions It is understood and agreed that the grant of shares of Restricted Stock is subject to the following terms and conditions: (a)Restricted (Vesting) Period.The period of time during which the transfer of shares of Restricted Stock is restricted is from the date of this Agreement through the later of February 15, 2012 and the last day of the period during which the Corporation or any of its affiliates has any obligation under the Troubled Asset Relief Program, other than an obligation arising solely from the issuance of warrants to the U.S. Department of Treasury (the “Restricted Period”).The time period restriction will lapse, and the Restricted Stock will vest upon the expiration of the Restricted Period, but only if the Grantee remains continuously employed by the Corporation or a subsidiary of the Corporation through the end of the Restricted Period or as otherwise provided herein. (b)Performance Restrictions.In addition to the time restrictions set forth in Section 2(a), the shares of Restricted Stock are issued subject to the following performance goals for years 2009 and 2010 (collectively, the “Performance Restrictions”), and shall only vest if and to the extent that the Performance Restrictions are fully satisfied.Performance results shall be determined by the Committee promptly after the end of year 2010 and shall be interpolated as necessary between the various targets to determine vesting and forfeiture on account of the Performance Restrictions at that time: 46 Weight Measure Award Achievement Scale 50% Maintain Strong Asset Quality (Measure for entire two year period January 1, 2009 to December 31, 2010) 1.Loan loss reserve as % of NPA’s 2.NPA’s as % of total loans 3.Net charge-offs as % of average loans Threshold – one measure in top peer quartile and two in the second Target – two measures in top peer quartile and one in the second Maximum – all three measures in top quartile 50% Improve Liability Acquisition and Costs – Interest expense on deposits to average deposits Threshold – improve to fourth peer quintile for six month period July 1, 2010 through December 31, 2010 Target – third quintile for same six month period Maximum – second quintile for same six month period 1.The two performance measures are independent of each other and each is weighted equally – i.e., each is worth 50% of the total grant award. (c)Escrow and Custody of Shares.Unless and until the shares of Restricted Stock vest as provided in Section 2(a) and 2(b), such shares will be registered in the name of the Grantee and issued in certificate form, and such certificate or certificates will be held by the Secretary of the Corporation as escrow agent (“Escrow Agent”) and may not be sold, transferred, pledged, assigned or otherwise alienated, hypothecated or disposed of until the termination of the Restricted Period and the satisfaction of the Performance Restrictions. The Corporation may instruct the transfer agent for its common stock to place a legend on the certificates representing the shares of Restricted Stock or otherwise mark its records as to the restrictions on transfer set forth in this Agreement. The certificate or certificates representing such shares of Restricted Stock will not be delivered by the Escrow Agent to the Grantee unless and until the shares of Restricted Stock have vested and all other terms and conditions in this Agreement have been satisfied.The Escrow Agent may, in its discretion, elect to enter into alternative arrangements for the escrow of the shares of Restricted Stock, if, in the Escrow Agent’s discretion, such shares are issued in book-entry form. (d)Dividend and Voting Rights.The shares of Restricted Stock shall be entitled to receive all dividends and other distributions paid with respect to shares of the Corporation’s common stock during the Restricted Period.The Grantee may exercise full voting rights with respect to the shares of Restricted Stock during the Restricted Period. (e)Forfeiture.Notwithstanding any contrary provision of this Agreement, the balance of the shares of Restricted Stock that do not vest at the end of the Restricted Period pursuant to Section 2(a) and 2(b) will thereupon be forfeited and automatically transferred to and reacquired by the Corporation at no cost to the Corporation.
